Citation Nr: 0926807	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to 
September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied, in pertinent part, entitlement 
to service connection for hypertension and a thyroid 
condition.  

In November 2008, the Board remanded the Veteran's current 
claims for additional development.  Additionally, in its 
November 2008 decision the Board denied entitlement to 
service connection for left and right knee disabilities.  
Thus, these issues are no longer before the Board.  See 
38 C.F.R. § 20.1100.   


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's current thyroid disability is related to 
service or that it is secondary to the Veteran's service-
connected diabetes mellitus.  

2.  The preponderance of the evidence is against a finding 
that the Veteran's current hypertension is related to service 
or that it is secondary to the Veteran's service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A thyroid disability was not incurred in or aggravated by 
service, nor was it caused or aggravated by the Veteran's 
service-connected diabetes mellitus.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor was it caused or 
aggravated by the Veteran's service-connected diabetes 
mellitus.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004, and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and obtained opinions regarding the 
nature and etiology of his claimed thyroid disability and 
hypertension.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a thyroid disability 
and hypertension, to include as secondary to his service-
connected diabetes mellitus disability.  He claims that his 
hypertension began 25 years ago and that he is entitled to 
compensation for his thyroid condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159; see 
also Grivois v. Brown, 6 Vet. App. 136 (1994).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Private treatment records and VA examination reports show 
that the Veteran currently has a thyroid disability and 
hypertension.  An October 2004 VA examination report notes 
that the Veteran was given a diagnosis of hypothyroidism, 
iatrogenically created, secondary to treatment for his 
hyperthyroidism.  It was noted that the Veteran reported that 
the diagnosis was established about 15 years ago.  Likewise, 
an October 2004 VA examination report notes that the Veteran 
was diagnosed with hypertension on medicine to control, and 
that the Veteran reported that the diagnosis was made 
approximately 25 years ago.  May 2005 private medical 
treatment records note that the Veteran was diagnosed with 
hypertension and hypothyroidism.  A December 2008 VA 
examination report notes that the Veteran was given diagnoses 
of hypothyroidism by history and hypertension, poor control.  

STRs do not indicate that the Veteran had any complaints of, 
or treatment for, hypertension or a thyroid disability during 
service.  The Veteran is currently service-connected for 
diabetes mellitus, which is rated as 20 percent disabling.  

Additionally, there is simply no competent medical evidence 
that the Veteran's thyroid disability or hypertension are 
related to service on a direct or secondary basis.  

A VA examination was conducted in December 2008.  The 
examiner noted a review of the Veteran's claim file.  The 
Veteran reported that he was diagnosed with hypertension in 
1973, however the examiner noted that he did not find any 
substantiating evidence to that effect.  Regarding his 
hypothyroidism the examiner noted that the Veteran claimed 
that he was diagnosed with the condition in 1979 or 1980.  
The examiner indicated that according to a review of the 
claim file, including the Veteran's STRs, the Veteran was 
diagnosed with hypertension in 2004 and hypothyroidism in 
2005.  Following a physical examination the examiner opined 
that it is not at least as likely as not that the Veteran's 
hypertension had its onset during service as there is no 
evidence to show that this occurred during service, that it 
is not at least as likely as not that the Veteran's 
hypertension is the result of his diabetes mellitus as his 
laboratory studies show normal renal function and do not 
support diabetes as the cause of his hypertension, and that 
it is not at least as likely as not that the Veteran's 
hypertension was aggravated by his diabetes mellitus as his 
hypertension is progressing along the same normal route that 
it would be without diabetes and his renal function is 
normal.  Following a physical examination and clinical 
testing, the examiner opined that it is not at least as 
likely as not that the Veteran's thyroid disability is 
related to, or had its onset during, service as there is no 
evidence of any thyroid disability occurring during service, 
that it is not at least as likely as not that the Veteran's 
thyroid disability is the result of his diabetes mellitus as 
the medical literature does not support diabetes mellitus 
causing hypothyroidism, and that it is not at least as likely 
as not that the Veteran's thyroid disability was aggravated 
by his diabetes mellitus as the literature does not support 
diabetes mellitus aggravating hypothyroidism.  

The Veteran genuinely believes that his thyroid disability 
and hypertension are related to service, and that his 
diabetes mellitus resulted in or aggravated his thyroid 
disability and hypertension.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
diagnosis or etiology of his claimed thyroid disability or 
hypertension, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the VA medical professional who thoroughly 
discussed the evidence of record and the etiology of the 
Veteran's claimed thyroid disability and hypertension, and 
found that the claimed disabilities are less likely than not 
related to, or had their onset during, service, and that they 
are not the result of, or aggravated by, his diabetes 
mellitus.  See Jandreau, 492 F.3d at 1372; Grivois, 6 Vet. 
App. at 136.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Despite the Veteran's contentions, the first contemporaneous 
medical evidence of hypertension is well after the one-year 
presumptive period from discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309; see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).   
The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a thyroid disability and hypertension, to include as 
secondary to diabetes mellitus, is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a thyroid disability, 
to include as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veteran's Law Judge, Board of Veterans Appeals




 Department of Veteran's Affairs


